Exhibit 10.2

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

This First Amendment to Employment Agreement (“First Amendment”), is made by and
between Lewis W. Dickey, Jr. (“Employee”) and Cumulus Media Inc. (“Company”) on
the 28th day of April, 2015 (the “Amendment Effective Date”).

WHEREAS, Employee and Company are parties to that certain Employment Agreement
dated November 29, 2011 (“Agreement”);

WHEREAS, the Parties wish to extend and modify the terms of the Agreement in
accordance with the terms hereof; and

WHEREAS, this First Amendment, once executed by the Parties, shall be
incorporated into the Agreement and shall have the same force and effect as if
it were part of the original Agreement between the Parties.

NOW THEREFORE, the Parties in consideration of the mutual promises set forth
herein, hereby agree as follows:

 

  1. The first sentence of Section 2 of the Agreement is deleted in its entirety
and the following is inserted in lieu thereof:

“The Executive’s employment under the terms and conditions of this Agreement
shall commence on the Effective Date and shall continue until December 31, 2018
(the “Initial Term”).”

 

  2. Section 3(a) of the Agreement is deleted in its entirety and the following
is inserted in lieu thereof:

“During the Term, the Executive shall, pursuant to the terms of this Agreement,
serve as the Chief Executive Officer and President of the Company, and shall
report directly to the Board of Directors of the Company (the “Board”).”

 

  3. The reference to Chairman in Section 3(b) of the Agreement is hereby
deleted.

 

  4. Section 6(c)(i), clause (A) of the Agreement is deleted in its entirety and
replaced with the following:

“(A) three (3) (the “Severance Multiple”) and”.

 

  5. Section 6(c)(iii) of the Agreement is deleted in its entirety and replaced
with the following:

“100% of any unvested Equity Awards shall become immediately and fully vested.”



--------------------------------------------------------------------------------

  6. In connection with and conditional upon the effectiveness of this First
Amendment, the provisions of Section 8 of each Nonqualified Stock Option
Agreement under which Employee holds options exercisable for shares of Class A
Common Stock of the Company pursuant to the Company’s 2011 Equity Incentive Plan
shall be amended to delete clauses (a) - (e) in their entirety and replace with
the following:

 

  “(a) the date of Optionee’s Termination for Cause;

 

  (b) ninety (90) calendar days following Optionee’s Resignation Without Good
Reason; or

 

  (c) ten (10) years from the Date of Grant.”

Further, in connection with and conditional upon effectiveness of this First
Amendment, such Section 8 of each such Nonqualified Stock Option Agreement is
amended to add thereto :

“For purposes of this Agreement, “Resignation Without Good Reason” shall mean
the termination of the Optionee’s employment with the Company or any Subsidiary
by resignation by the Optionee without “Good Reason”, as that term is defined in
that certain Employment Agreement by and between the Company and the Optionee,
dated as of November 29, 2011, as amended.”

All capitalized terms used herein, unless given specific definitions in this
First Amendment shall have the definition ascribed to such terms in the
Agreement.

Except as expressly amended hereby, the Agreement shall remain in full force and
effect in accordance with its terms.

This First Amendment may be executed in any number of counterparts, each of
which when taken together shall constitute one and the same original instrument.

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this First Amendment the day and year indicated herein.

 

COMPANY EMPLOYEE Cumulus Media Inc. Lewis W. Dickey, Jr. By: /s/ Richard S.
Denning /s/ Lewis W. Dickey, Jr. Name: Richard S. Denning Title: Senior Vice
President

 